EXHIBIT 10.1



PURCHASE AGREEMENT

        This Purchase Agreement (the “Agreement”) is made by and between WM
Limited Partnership – 1998, a Michigan limited partnership (“Seller”), and
________________________________, a ____________________________________
(“Buyer”). The “Effective Date” of this Agreement shall be the date this
Agreement is signed by Seller, if Seller is the last to sign, or by Buyer, if
Buyer is the last to sign.

        For valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Seller and Buyer agree as follows:

    1.        The Property. Seller agrees to sell, and Buyer agrees to purchase,
the Property located at the following location:

  ___________________________________________, State of Michigan, containing
approximately ____ acres (PP No. ______________________), the legal description
of which is set forth in Exhibit A (the “Property”);


together with all improvements thereon (excluding fixtures, furniture,
equipment, signage and other personal property being retained by Seller as
outlined in the Lease attached hereto as Exhibit B), on the terms, and subject
to all the conditions, contained in this Agreement.

    2.        Purchase Price. Buyer agrees to pay Seller, as the purchase price
for the Property hereunder, the total sum of _________________________________
and 00/100 Dollars ($__________) (the “Purchase Price”). The Purchase Price
shall be paid in cash (by check, money order or wire transfer) at Closing.

    3.        Survey. Buyer shall have the right to order and obtain, at its
expense, a survey of the Property (the “Survey”) prepared to standards
acceptable to Buyer. The Survey shall be certified to the Buyer, Seller and such
other party as Buyer may designate. The Survey shall be in form and substance
sufficient to delete the standard survey exception from the Title Commitment. At
Buyer’s request, Seller will provide copies of any existing surveys relating to
the Property that are in Seller’s possession.

    4.        Title Insurance. Buyer shall obtain from Transnation Title
Insurance Company, Attn: Tom Host, 921 North Division, Grand Rapids, Michigan,
49503 (the “Title Company”), a commitment to issue a standard ALTA Owner’s
Policy of Title Insurance in an amount equal to the Purchase Price (the “Title
Commitment”). On or before the Closing Date, Seller shall execute and deliver to
the Title Company an affidavit to delete the standard printed exceptions for
mechanic’s liens from the Title Commitment. The Buyer shall pay the premium for
the Title Commitment to be issued at Closing.

    5.        Escrow Agent. The Parties designate the Title Company as the
Escrow Agent in connection with this transaction. This Agreement shall serve as
escrow instructions and shall be subject to the usual conditions of acceptance
of the Escrow Agent, insofar as the same are not inconsistent with any of the
terms hereof.

    6.        Release of Mortgages. All mortgages and liens of ascertainable
amounts incurred by, for or on behalf of the Seller shall be paid by Seller and
removed from record by the Title Company at or before the Closing.

    7.        Environmental Investigations. Buyer shall have the right to
obtain, at its expense, a Phase I Site Assessment for the Property along with
such other additional environmental reports desired. Buyer and its designees may
enter upon the Property for the purpose of conducting such environmental
investigations, provided Buyer gives Seller reasonable notice (at least 60
hours) prior to any such entry. Buyer shall be liable for all Property damage
resulting from its entry unto the Property. At Buyer’s request, Seller will
provide copies of any existing environmental reports relating to the Property
that are in Seller’s possession.

    8.        Due Diligence & Permitted Exceptions. During the period that
exists from the Effective Date until __________ (___) days after the Effective
Date (this period hereinafter defined as the “Due Diligence Period”), Buyer or
its consultants shall have the right to enter the Property to perform such tests
and inspections as Buyer deems reasonably necessary, and shall have an
opportunity to remove or satisfy any objections or exceptions noted in the Title
Commitment, the Survey or the investigations noted above. Any objections or
exceptions that are not removed during the Due Diligence Period shall be deemed
to have been waived and shall constitute “Permitted Title Exceptions.” Seller
shall reasonably cooperate with Buyer in Buyer’s efforts to remove any
objections or exceptions provided, however, that except as otherwise noted
herein, Buyer shall not be required to expend any monies in providing such
cooperation.

        Buyer shall promptly repair any damage to the Property caused by Buyer
or its consultants while on the Property for such tests or inspections. Buyer
hereby agrees to indemnify, defend and hold harmless Seller from and against any
loss, liability, damages, costs or expenses incurred by Seller as a result of
the inspections granted hereunder. Buyer acknowledges and agrees that any such
inspections conducted by Buyer or Buyer’s agents and representatives shall be
solely at the risk of Buyer. Buyer shall carry comprehensive public liability
insurance covering all activities conducted by Buyer, its agents, contractors
and engineers on the Property. Such insurance shall have limits of not less than
One Million Dollars ($1,000,000.00) for personal injury to or death of any one
person, and One Million Dollars ($1,000,000.00) for Property damage, and shall
name Seller as an additional insured. All of the obligations of Buyer under this
Paragraph shall survive Closing or the termination of this Agreement.

    9.        Earnest Money Deposit. Within two (2) business days after the
Effective Date, Buyer shall deposit with the Title Company the sum of Fifty
Thousand Dollars ($50,000) as the earnest money deposit to be held in trust for
the benefit of the parties (the “Deposit”). With the satisfaction or waiver of
Buyer’s contingencies, Buyer shall deposit an additional Fifty Thousand Dollars
($50,000) with the Title Company for a total Deposit of One Hundred Thousand
Dollars ($100,000). The Deposit shall be paid in cash (by check, money order or
wire transfer). The Deposit and any interest earned thereon shall be applied to
the Purchase Price at Closing. If (i) the title is not marketable, (ii) any of
the Buyer’s contingencies cannot be met and notice of such is properly given to
Seller as set forth in Paragraph 15, or (iii) Seller defaults hereunder, then
the Deposit and any interest earned thereon shall be refunded to Buyer. If Buyer
defaults hereunder or it Buyer otherwise fails to close after Buyer’s
contingencies have been satisfied or waived, then Seller shall retain the
Deposit and any interest earned thereon as liquidated damages (not as a penalty)
in lieu or, and as compensation for, other rights or claims of Seller against
Buyer.

     10.    Condition of Property.

        10.1 — “As-Is” Condition. BUYER HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES
THAT BUYER WILL HAVE, AS OF CLOSING, THOROUGHLY INSPECTED AND EXAMINED THE
STATUS OF TITLE TO THE PROPERTY AND THE PHYSICAL CONDITION OF THE PROPERTY TO
THE EXTENT DEEMED NECESSARY BY BUYER IN ORDER TO ENABLE BUYER TO EVALUATE THE
PURCHASE OF THE PROPERTY. BUYER HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT,
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, BUYER
IS RELYING SOLELY UPON THE INSPECTION, EXAMINATION, AND EVALUATION OF THE
PHYSICAL CONDITION OF THE PROPERTY BY BUYER AND THAT BUYER IS PURCHASING, AND AT
CLOSING WILL ACCEPT, THE PROPERTY ON AN “AS IS,” “WHERE IS” AND “WITH ALL
FAULTS” BASIS, WITHOUT REPRESENTATIONS, WARRANTIES AND/OR COVENANTS, EXPRESS OR
IMPLIED, OF ANY KIND OR NATURE; EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
SET FORTH IN THIS AGREEMENT. BUYER ACKNOWLEDGES THAT SELLER HAS MADE NO
AGREEMENT TO ALTER, REPAIR OR IMPROVE THE PROPERTY.

        Except as specifically set forth in this Agreement, Buyer acknowledges
and agrees that it has not (and shall not) rely upon any statement and/or
information from whomsoever made or given (including, but not limited to, any
broker, attorney, agent, employee or other person representing or purporting to
represent Seller) directly or indirectly, verbally or in writing, and Seller is
not and shall not be liable or bound by any such statement and/or information.

        Except as specifically set forth in this Agreement, Seller specifically
disclaims any representation, warranty or guaranty with respect to the Property,
express or implied, including, but not limited to, any representation or
warranty as to the Property’ condition, fitness for a particular purpose,
quality, freedom from defects or contamination (whether or not detectable by
inspection), compliance with zoning or other legal requirements or as to the
availability or existence of any utility or other governmental or private
services or as to the amount of taxes assessed to the Sites.

        10.2 — Release of Claims Under Environmental Laws. Buyer, on behalf of
itself and all future owners and occupants of the Property, hereby waives and
releases Seller from any claims for recovery of costs associated with conduct of
any voluntary action or any remedial responses, corrective action or closure
under any applicable federal, state or local environmental laws (“Environmental
Laws”). For purposes of this Agreement, the term “Environmental Laws” shall
include, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), 42 U.S.C. “9601 et seq. and the
Resource Conversation and Recovery Act (“RCRA”), 42 U.S.C. “6901 et seq,. as
amended from time to time; and any similar federal, state and local laws and
ordinances and the regulations and rules implementing such statutes, laws and
ordinances. The foregoing waiver and release shall be set forth in the Deed and
shall be binding upon all future owners and occupants of the Property.

    11.        Conveyance. On the Closing Date (as defined below), Seller shall
convey title to the Property by covenant deed (the “Deed”), free and clear of
all liens and encumbrances, except the following: (i) Permitted Title
Exceptions, (ii) real estate taxes and assessments, both general and special,
not yet due and payable; (iii) zoning and building ordinances; and (iv) those
matters which would be disclosed by the Survey.

    12.        Closing. The closing of this Agreement shall take place on or
before ___________________________________ (the “Closing” or “Closing Date”).

    13.        Proration and Closing Costs.

        13.1 – Real Estate Tax Proration. All real estate taxes shall be
prorated and adjusted between Seller and Buyer as of the Closing Date, with
Seller charged for the Closing Date and the days prior thereto, on a calendar
year basis. The calendar year proration is for all taxes billed or to be billed
in the year of the closing. Calendar year tax levies will be estimated, if
necessary, using the taxable value and the millage rate(s) in effect on the day
of closing, broken down to a per diem tax payment and prorated to the date of
closing with Seller paying for January 1 through the Date of Closing.

        13.2 — Costs to be Paid by Seller. Seller shall pay or be charged with
the following costs and expenses in connection with this transaction:

  a)      one-half of the state and county transfer taxes on the sale and
transfer of the Property;


  b)      one-half (1/2) of the reasonable closing fees charged by the Title
Company; and


  c)      the fees and expenses of Seller’s attorney(s), if any.


        13.3 — Costs to be Paid by Buyer. Buyer shall pay the following costs
and expenses in connection with this transaction:

  a) one-half of the state and county transfer taxes on the sale and transfer of
the Property;


  b) the cost of recording the Deeds and any other recorded documents regarding
the sale;


  c) the cost of the premium for the Title Commitment, as well as the cost for
the title examination and endorsements (if any) to the Title Commitment;


  d) one-half (1/2) of the reasonable closing fees charged by Title Company;


  e) the cost of the Survey and any environmental investigations or reports, if
obtained;


  f) all costs and expenses in connection with Buyer’s financing, including the
filing of all documents necessary to complete such financing;


  g) all costs incurred by Buyer in connection with its due diligence or other
activities related to the Property;


  h) any general and special assessments (including but not limited to deferred
assessments associated with the Property) and water and sewer use (including but
not limited to deferred water and sanitary sewer assessments for service being
brought to the Property); and


  i) the fees and expenses of Buyer’s attorney(s), if any.


To effect the Closing, Seller shall execute and deliver to the Escrow Agent (i)
the Deed, (ii) an affidavit of non-foreign status, (iii) a completed 1099-S
request for taxpayer identification number and certification and acknowledgment,
(iv) a title affidavit reasonably required by Escrow Agent that will enable
Buyer to obtain the Title Commitment free of any general exception for either
mechanics’ or materialmen’s liens as set for in Paragraph 4, (v) a settlement
statement with respect to the Closing, and (vi) such other closing documents as
may be reasonably necessary to consummate the transactions contemplated herein.
Buyer shall execute and deliver to Escrow Agent a settlement statement with
respect to the Closing, and such other closing documents as may be reasonably
necessary to consummate the transactions contemplated herein. Unless otherwise
provided herein, all documents and funds necessary for Closing shall be
deposited in escrow prior to the Closing. At Closing, the Title Company shall:
(i) deliver the Deed to Buyer by filing the Deed in the public records for the
jurisdiction in which the Property is located; (ii) pay to Seller the Purchase
Price less any credits to which Buyer is entitled,; (iii) issue the Final (or
marked-up) Title Commitment; and (iv) charge Seller and Buyer for the closing
costs as set forth above. Seller shall deliver exclusive possession of the
Property to Buyer at the Closing, except for the rights of any parties under the
Permitted Exceptions or as otherwise noted herein.

    14.        Brokers and Realtors. Seller’s listing broker in connection with
this transaction is Marcus & Millichap (“M&M”). Seller agrees to pay the
commissions due to M&M pursuant to a separate listing agreement between M&M and
Seller relating to the Property. Seller represents that it has not dealt with
any other broker, realtor or agent in connection with this transaction. If Buyer
has retained, engaged or otherwise dealt with any broker, realtor or agent in
connection with this transaction, Buyer is fully responsible for compensating
such broker, realtor or agent. Seller will not pay any commission, costs,
charges or other fees that may be due to Buyer’s brokers, realtors or agents.
Buyer or Buyer’s broker, realtor or agent may, however, separately agree with
M&M to a commission or fee to be paid to such broker, realtor or agent by M&M.
Notwithstanding anything to the contrary, Seller shall only be responsible to
pay the commissions due to M&M under its separate listing agreement. Each party
indemnifies and holds the other party harmless from all loss, cost and expense
(including reasonable attorneys’ fees) arising out of a breach of the
representations or undertaking set forth in this Paragraph.

    15.        Contingencies Relating to Buyer. Buyer’s obligation to consummate
the transactions described in this Agreement is subject to satisfaction of the
following conditions.

  (a) The representations and warranties of Seller contained herein shall be
accurate in all material respects as of Closing.


  (b) Seller shall have observed and performed all of the obligations contained
in this Agreement.


  (c) Buyer shall use best efforts to obtain, at Buyer’s expense, financing
related to its purchase of the Property reasonably acceptable to Buyer.


  (d) No action, suit or proceeding before any court or other governmental
authority shall be pending or threatened wherein an unfavorable judgment or
outcome would prevent the carrying out of this Agreement or any of the
transactions described herein.


If any of the preceding cannot be obtained prior to the expiration of the Due
Diligence Period, then Buyer shall have the right to terminate this Agreement by
providing written notice to Seller prior to the expiration of the Due Diligence
Period. Upon receipt of such notice, the Agreement shall be null and void
(except as expressly set forth herein). Buyer shall have the right to waive any
or all of the foregoing conditions. If no notice of termination is provided as
described in this Paragraph, all such conditions shall be deemed to have been
waived or satisfied.

    16.        Contingencies Relating to Seller. Seller’s obligation to
consummate the transactions described in this Agreement is subject to
satisfaction of the following conditions.

  (a) The representations and warranties of Buyer contained herein shall be
accurate in all material respects as of Closing.


  (b) Buyer shall have observed and performed all of the obligations contained
in this Agreement.


  (c) No action, suit or proceeding before any court or other governmental
authority shall be pending or threatened wherein an unfavorable judgment or
outcome would prevent the carrying out of this Agreement or any of the
transactions described herein.


  (d) Seller’s franchisor (Wendy’s International, Inc.) must provide final
written approval of the underlying lease form.


If any of the preceding cannot be obtained to the expiration of the Due
Diligence Period, then Seller shall have the right to terminate this Agreement
by providing written notice to Buyer at any time prior to the expiration of the
Due Diligence Period. Upon receipt of such notice, the Agreement shall be null
and void (except as expressly set forth herein). Seller shall have the right to
waive any or all of the foregoing conditions. If no notice of termination is
provided as described in this Paragraph, all such conditions shall be deemed to
have been waived or satisfied.

      17.     Representations and Warranties.

        17.1 — By Seller. Seller represents and warrants to Buyer that:

  a) Seller is a Michigan limited partnership duly organized and validly
existing under the laws of the State of Michigan.


  b) Seller has the capacity and authority to execute this Agreement and perform
the obligations of Seller under this Agreement. All action necessary to
authorize the execution, delivery and performance of this Agreement by Seller
has been taken and such action has not been rescinded or modified.


  c) To the best knowledge of Seller, the execution and delivery of this
Agreement and performance by Seller will not conflict with or result in a
violation of, or breach of, or constitute a default under, any law or
administrative regulation or any of the terms, conditions or provisions of any
judgment, decree, loan agreement, bond, note, resolution, indenture, mortgage,
deed of trust or other agreement or instrument to which it is a party and which
affects the Property.


  d) Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code.


        17.2 — By Buyer. Buyer represents and warrants to Seller that:

  a) Buyer is a ________________________ duly organized and validly existing
under the laws of the State of _______________.


  b) Buyer has the capacity and authority to execute this Agreement and perform
the obligations of Buyer under this Agreement. All action necessary to authorize
the execution, delivery and performance of this Agreement by Buyer has been
taken, and such action has not been rescinded or modified. Upon the execution of
this Agreement, this Agreement will be legally binding upon Buyer and
enforceable against Buyer in accordance with all of its provisions. The person
signing this Agreement on behalf of Buyer has been duly authorized to sign and
deliver this Agreement on behalf of Buyer.


  c) Buyer is not subject to any judgment or decree of a court of competent
jurisdiction or governmental agency that would limit or restrict Buyer’s right
to enter into and carry out this Agreement.


  d) Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein by Buyer will constitute a breach under any
contract or agreement to which Buyer is a party or by which Buyer is bound or
affected.


  e) No consent or approval of any third party (including, without limitation
any governmental authority) is or was required in connection with Buyer’s
execution and delivery of this Agreement or its consummation of the transaction
contemplated herein.


      18.     Default.

        18.1 – Seller Default. Notwithstanding any provision in this Agreement
to the contrary, if Closing does not occur due to a material default by Seller,
then Buyer shall have the right to (i) terminate this Agreement, and (ii) pursue
whatever other legal or equitable remedies which may be available.

        18.2 – Buyer Default. Notwithstanding any provision in this Agreement to
the contrary, if Closing does not occur due to a material default by Buyer, then
Seller shall have the right to (i) terminate this Agreement, (ii) seek specific
performance, (iii) retain the Deposit, and/or (iv) pursue whatever other legal
or equitable remedies which may be available.

    19.        Eminent Domain. In the event of the taking of the Property,
either total or partial, by eminent domain for any public or quasi-public use,
or if notice of intent of a taking or a sale in lieu of taking is received by
Seller or Buyer, at or prior to the Closing, Buyer and Seller shall each have
the right, to be exercised within five (5) days after notice of such taking, to
terminate this Agreement, in which event neither of the Parties shall have any
further rights or obligations hereunder except for obligations that specifically
survive the termination. In the event this Agreement is not terminated, Buyer
shall consummate this transaction on the Closing Date (with no reductions in the
Purchase Price), and Buyer shall be entitled to participate in any such
condemnation or eminent domain proceedings and to receive all of the proceeds
attributable to any portion of the Property to be conveyed to Buyer.

    20.    Miscellaneous.

        20.1 — Governing Law. This Agreement shall be governed by the laws of
the State of Michigan.

        20.2 — Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

        20.3 — Entire Agreement. This Agreement, together with the attached
exhibits, contains all of the terms and conditions of the agreement between the
parties, and any and all prior and contemporaneous oral and written agreements
are merged herein.

        20.4 — Modifications and Waivers. Modifications and waivers hereunder
can only be made in writing, and the change or waiver must be signed by both
parties. Any waiver of any provision of this Agreement, or any right or remedy,
given on any one or more occasions shall not be deemed a waiver with respect to
any other occasion.

        20.5 — Parties Bound. This Agreement shall be binding upon and inure to
the benefit of the heirs, executors, successors, and assigns of the parties
hereto.

        20.6 — Assignment. Buyer may not assign its rights and obligations under
this Agreement without Seller’s prior written consent.

        20.7 — Notices. All notices, requests and other communications under
this Agreement shall be in writing and shall be deemed given when made by
personal delivery, by facsimile, or by next day delivery by a nationally
recognized overnight courier, addressed as follows, and notice shall be deemed
given on the date on which the notice is received by a party or the next
business day immediately following delivery to an overnight courier, whichever
is shorter:

  If to Seller: WM Limited Partnership — 1998
1971 East Beltline Ave., N.E., Suite 200
Grand Rapids, Michigan 49525
Attn: James R. Saalfeld, Vice President & General Counsel


  If to Buyer: ______________________________
______________________________
______________________________
______________________________


        20.8 — Section Headings. The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.

        20.9 — Severability. If one or more of the provisions of this Agreement
or the application thereof shall be invoked, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
or any other application thereof shall in no way be affected or impaired.

        20.10 — Time of the Essence. The parties agree that time is of the
essence and that the failure of a party to perform any act on or before the date
specified herein for performance thereof may be deemed cause for the termination
hereof by the other party, without prejudice to other remedies available for
default hereunder.

        20.11 — Further Action. The Parties shall at any time, and from time to
time on and after the Closing Date, upon the request of either, do, execute,
acknowledge and deliver all such further acts, deeds, assignments and other
instruments as may be reasonably required for the consummation of this
transaction.

        20.12 — Construction. This Agreement shall not be construed more
strictly against one party than against the other merely by virtue of the fact
that it may have been prepared by counsel for one of the parties, it being
recognized that both Seller and Buyer have contributed substantially and
materially to the preparation of this Agreement.

        20.13 — Third Party Beneficiary. The provisions of this Agreement are
not intended to benefit any parties other than Seller and Buyer.

        20.14 — 1031 Exchange. If so requested by either party, the other party
will cooperate in structuring and completing this transaction for the requesting
party so as to effect a like-kind exchange pursuant to Section 1031 of the
Internal Revenue Code of 1986, as amended. In particular, such other party will
consent to the assignment by the requesting party prior to the Closing hereunder
of its rights hereunder to a “qualified intermediary” or other third party for
such purposes. The foregoing notwithstanding, in connection with any such
exchange, neither party shall have any obligation to acquire title to any real
Property nor to enter into any contract: (i) that may create or impose upon such
party any non-monetary obligation or negative covenant; (ii) that does not
provide that the sole and exclusive remedy of any seller for a breach shall be
to retain as liquidated damages the deposit paid to said seller; or (iii) that
requires such party to execute any mortgage, deed of trust or similar financing
instrument. It is further agreed that: (a) neither party shall assume any
responsibility for the tax consequences to any other party arising out of any
exchange effected pursuant to this Section; (b) the requesting party shall
reimburse the other party for all additional costs and expenses (including
reasonable attorney’s fees) incurred by such other party in connection with any
such exchange; and (c) the requesting party shall indemnify and hold the other
party harmless from and against any and all loss, cost, damage, expense or other
liability (including reasonable attorney’s fees) that such other party may incur
or suffer in the performance of its obligations under this Section.

        20.15 — Business Day. As used herein, a business day shall mean any day
other than Saturday, Sunday or other day that commercial banks in the State in
which the Property is located are authorized or required to close under
applicable law.

    21.        Lease. Contemporaneously with the Closing hereunder, Buyer shall
execute the Lease with Seller relating to the Property in the form attached
hereto as Exhibit B.


[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be
duly executed on the respective dates specified below.




Date: __________________, 2004 BUYER:


By: ——————————————
Its:——————————————





Date: __________________, 2004 SELLER:


By: ——————————————
Robert E. Schermer, Jr., President
RES Management, LLC -- General Partner


--------------------------------------------------------------------------------


EXHIBIT A

Legal Description of Property

--------------------------------------------------------------------------------


EXHIBIT B

        Lease with WM Limited Partnership – 1998 (d/b/a Wendy’s of Michigan)